DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 30 September 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled and claims 2-11 are newly added by Amendment. Therefore, claims 1-11 are pending in the application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S Patent No. 10,720,216 B2 (‘216). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘216 claims.
US 10,720,216
Pub. No.: US 2020/0327943 A1
1. A memory comprising: a first memory cell array including a plurality of memory strings, the memory strings including a first memory string and a second memory string, the first 
2. The memory according to claim 1, wherein a sixth voltage is applied to the source line at the first timing.
3. The memory according to claim 2, wherein the sixth voltage is a positive voltage such that a voltage of a channel of the second memory cell transistor is boosted toward the positive voltage at the first timing.
4. The memory according to claim 3, wherein the second voltage is higher than the sixth voltage such that a voltage of the source line is transmitted to the channel of the second memory cell transistor of the second memory string.

6. The memory according to claim 1, wherein the first memory string further includes a third memory cell transistor including a channel of which is one piece with that of the first memory cell transistor, the second memory string further includes a fourth memory cell transistor including a channel of which is one piece with that of the second memory cell transistor, and a gate of the third memory cell transistor and a gate of the fourth memory cell transistor is connected to a second word line.
7. The memory according to claim 6, wherein each of the first word line and the second word line has a planar shape.
8. The memory according to claim 7, wherein the first word line and the second word line are laminated in a direction perpendicular to the planar shape.

10. The memory according to claim 1, wherein a seventh voltage or an eighth voltage is applied to the bit line at the first timing, the seventh voltage or the eighth voltage is switched depending on data to be programmed into the first memory cell transistor.
11. The memory according to claim 10, wherein the sixth voltage is equals to one of the seventh voltage or the eighth voltage.



3. The non-volatile semiconductor memory according to claim 2, wherein in the program operation, the second voltage is applied to the third select gate line at the first timing, and the third voltage is applied to the third select gate line at the second timing.  
4. The non-volatile semiconductor memory according to claim 3, wherein in the program operation, a sixth voltage higher than the third 
5. The non-volatile semiconductor memory according to claim 4, wherein 4 in the program operation, the fifth voltage is applied to the word lines at a sixth timing after the fifth timing and before the third timing.  
6. The non-volatile semiconductor memory according to claim 1, wherein an eighth voltage is applied to the source line at the first timing.  
7. The non-volatile semiconductor memory according to claim 6, wherein the first memory cell transistors include a first channel, and the second memory cell transistors include second channel, and the eighth voltage is a positive voltage such that at least the second channel of the second 
8. The non-volatile semiconductor memory according to claim 6, wherein the second voltage is higher than the sixth voltage such that a voltage is transmitted from the source line to the second channel of the second memory cell transistors of the second memory string.  
9. The non-volatile semiconductor memory according to claim 1, wherein 5 the fourth voltage is a program voltage to increase a threshold voltage of the one of the first memory cell transistors of the first memory string.  
10. The non-volatile semiconductor memory according to claim 1, wherein each of the word lines has a planar shape extending in the first direction and the second direction.  
11. The non-volatile semiconductor memory according to claim 1, wherein a ninth voltage or a tenth voltage is applied to the bit line at 



Allowable Subject Matter
Claims 1-11 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/THA-O H BUI/Primary Examiner, Art Unit 2825